Citation Nr: 0913718	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  02-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, claimed as peptic ulcer disease (PUD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to July 
1974.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for a gastrointestinal disability, hypertension, and coronary 
artery disease.  

A hearing was held in November 2004 before Veterans Law Judge 
Kathleen K. Gallagher.  38 U.S.C.A. § 7107(c) (West 2002).  
In a March 2006 decision, the Board denied service connection 
for a gastrointestinal disability, hypertension, and coronary 
artery disease.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2008 memorandum decision, the Court affirmed the 
portion of the Board's decision denying service connection 
for hypertension and coronary artery disease.  The Court 
vacated the portion of the Board's March 2006 decision 
denying service connection for a gastrointestinal disability 
and remanded that matter to the Board for readjudication.  

In light of the Court's decision, a remand of this matter to 
the RO is now required.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

The Board notes that in May 2006, the appellant raised a 
claim of service connection for a psychiatric disability.  
Based on the record currently before the Board, it is unclear 
if this matter has been adjudicated.  Thus, the claim is 
referred to the RO for any necessary action.



REMAND

Under the Veterans Claims Assistance Act (VCAA), upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his/her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In its April 2008 memorandum decision, the Court held that VA 
had not adequately informed the appellant of the evidence 
necessary to substantiate his claim of service connection for 
a gastrointestinal disability as required by section 5103(a).  
This must be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with 
respect to his claim of service 
connection for a gastrointestinal 
disability.  The notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After conducting any additional 
development deemed necessary based on the 
appellant's response to the notice letter 
discussed above, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board for appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

